Citation Nr: 0618743	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  06-07 941	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder 
other than post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The Board notes that, in a correspondence dated in February 
2006, the veteran appeared to be submitting an informal claim 
for a compensable rating for his service-connected inguinal 
hernia disability, currently evaluated as non-compensably 
disabling, and to reopen a previously denied claim for 
service connection for shell fragment wound(s).  These issues 
are referred to the RO for appropriate action.  

In an Informal Hearing Presentation dated in June 2006, the 
veteran's accredited representative noted that evidence had 
been received indicating the veteran was entitled to receive 
the Purple Heart Medal.  The veteran's representative 
suggested that the award of the Purple Heart, if true, 
supports the veteran's claim for service connection for a 
post-traumatic stress disorder (PTSD).  Although the RO has 
characterized the issue on appeal as including any 
psychiatric disability, it has not specifically addressed the 
question of service connection for PTSD.  Because there are 
specific evidentiary rules governing the adjudication of PTSD 
claims, see e.g., 38 C.F.R. § 3.304(f) (2005), and because 
such a disability has not been addressed by the RO in the 
context of the special rules, the Board has characterized the 
issue on appeal as not including PTSD.  This is consistent 
with the prior Board denial of service connection for a 
nervous disorder, which did not specifically address PTSD.  
The PTSD claim is referred to the RO.


FINDINGS OF FACT

1.  The veteran was denied service connection for a nervous 
disorder in a Board decision dated in September 1989.

2.  Some of the evidence received since the September 1989 
Board decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a psychiatric condition.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a nervous disorder has 
not been received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  A decision of the Board is a final decision.  
38 C.F.R. § 20.1100 (2005).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1989, the Board determined that the veteran's 
current nervous disorder, if any, was not incurred in or 
aggravated by service, and it denied the service connection 
claim.  The veteran did not appeal that decision.  
Accordingly, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.

At the time of the Board's September 1989 denial of the 
claim, the pertinent evidence of record consisted of portions 
of the veteran's service records showing that, in 1945, he 
had served for several months in the military police with 
United States forces serving in the Philippines following its 
liberation.  Those records also show that he was hospitalized 
in June 1945 because of incapacitating neurotic symptoms.  He 
was subsequently evacuated from the Philippines in September 
1945 for treatment in the United States.  The records showed 
that, on return to the United States, he was diagnosed with 
chronic severe anxiety.  It was determined that this 
condition had existed prior to service, but was aggravated in 
service in the course of his duties in the Philippines.  A 
medical examination given prior to the convening of an Army 
Medical Retirement Board determined that he was fit for 
permanent limited duty only, and recommended him for 
retirement.  The record showed that the veteran was 
discharged in April 1946, and that he was retired from the 
United States Army Reserves in 1965.  

Also of record at the time of the Board's 1989 decision was 
the report of an August 1988 VA psychiatric examination.  
That examiner recounted the veteran's history, including his 
in-service diagnosis of anxiety disorder.  The examiner noted 
that, following discharge, the veteran was in the Army 
reserves until his retirement.  The veteran denied any other 
psychiatric history and denied any psychiatric 
hospitalization.  After examination, the examiner concluded 
that the veteran suffered from several physical conditions 
that had limited his activity and caused him considerable 
pain, and that these conditions may have contributed to his 
present feelings of despondency and lack of interest in his 
surroundings.  The examiner diagnosed dysthymia.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  For a showing of chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection for a nervous disorder was denied by the 
RO, and thereafter by the Board in its September 1989 
decision.  The basis for the Board's denial was that absence 
of any psychiatric treatment in the more than 40 years since 
the in-service diagnosis belied the original impression that 
the veteran's 1945 diagnosed condition was chronic.  

An August 1988 report from the National Personnel Records 
Center (NPRC) indicated that the veteran's service medical 
records (SMRs) were among those thought to have been 
destroyed in a 1973 fire at NPRC.  As a result, the bulk of 
the veteran's SMRs were not of record at the time of the 
Board's September 1989 decision.  Only those directly related 
to his evacuation from the Philippines and to the retirement 
proceedings described above were of record.  

In correspondence received in November 2004, the veteran 
requested that his claim of service connection for a nervous 
disorder be reopened.  In support of his claim, the veteran 
submitted duplicate records related to his 1945 diagnosis and 
1946 release from service, and records of more recent 
treatment unrelated to this service connection issue.  

In response to the RO's December 2004 letter to the veteran 
requesting evidence relating to his claim, the veteran's 
accredited representative submitted what appears to be the 
veteran's complete SMR, including the "missing" records 
from WWII, and records from the veteran's Army Reserve 
service.  While all of this evidence is new in that is was 
not of record at the time of the 1989 Board decision denying 
service connection, it is not material because it either 
duplicated evidence that was of record at the time of the 
earlier decision, or merely filled in missing but irrelevant 
blanks in the veteran's overall in-service medical picture.  
Other than the already documented 1945 anxiety diagnosis, 
none of the information contained in the newly obtained SMRs 
showed any diagnosis of or treatment for any mental 
disability of any kind either while on active duty, or while 
serving in the reserves.  The newly received documents 
therefore do not provide new and material evidence of a 
chronic mental disability in service or since.  

In fact, reports of physical examinations given in 1953 and 
1964, identified as promotion examinations, both showed that 
the veteran checked the "no" boxes to indicate that he had 
no history of nervous trouble of any sort, and no history of 
depression or excessive worry.  The examiners in each 
instance reported no clinical finding of any psychiatric 
abnormality.  Thus, the newly found SMRs are not material 
because they do not relate to an unestablished fact necessary 
to substantiate the claim, in this case, chronicity and/or 
continuity of symptoms, and they do not raise a reasonable 
possibility of substantiating the claim.

Other newly added evidence consists of treatment records from 
the VA medical system and relate to ongoing treatment for 
vision difficulties, osteoarthritis, vertigo, hypertension, 
and other unrelated routine care.  A January 2006 treatment 
record from the Topeka, Kansas VA Medical Center (VAMC) 
reported that the results of depression screening were 
negative.  Thus, the newly added VA treatment records, while 
new, are not material because they do not relate to an 
unestablished fact necessary to substantiate the claim, in 
this case, chronicity, and they do not raise a reasonable 
possibility of substantiating the claim.

In sum, of the evidence received since the prior denial of 
service connection, some was new in that it was not of record 
at the time of the 1989 denial, some was cumulative or 
redundant, and the rest was not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Since the criteria for reopening a 
previously denied claim are not met, the claim is not 
reopened, and further analysis is neither required nor 
permitted.  Barnett, supra at 1384.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
has changed the standard for processing veterans' claims.  
The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  Notwithstanding the above, the Board notes that 
the veteran was, in fact, apprised of the provisions of the 
VCAA in December 2004, including the requirement that new and 
material evidence be received in order to reopen a claim.  
The veteran was specifically told of the prior denial, why 
his claim was previously denied, and what was required to 
reopen in that context.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  He was also informed as to what 
was required to substantiate the underlying claim of service 
connection.  Id.  Consequently, there is no duty to notify 
that was not met.  


ORDER

The application to reopen a claim of service connection for a 
psychiatric condition is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


